EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, ln. 30: --a-- has been changed to ‘the’.
In claim 21, ln. 9: ‘a’ has been inserted before “use”.
In claim 24, ln. 54: --a-- has been changed to ‘the’.

The changes have been made in order to resolve antecedent basis issues in the claims.

Allowable Subject Matter
Claims 1-11, 14-17 and 20-24 are allowed.  Applicant has resolved the §112 issues and incorporated allowable subject matter in to the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        


MLW
March 12, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611